United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1198
                                   ___________

Gary L. Dewey,                      *
                                    *
            Appellant,              *
                                    *
      v.                            *
                                    * Appeal from the United States
Continental Casualty Company;       * District Court for the
Continental Assurance Company, also * Western District of Arkansas.
known as CNA Insurance Company;     *
Baxter Healthcare Corporation,      *      [UNPUBLISHED]
                                    *
            Appellees.              *
                               ___________

                         Submitted: March 5, 1999
                             Filed: March 10, 1999
                                  ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Gary L. Dewey appeals from the district court’s1 order upholding the denial of
continued disability benefits under a long-term disability plan sponsored by his
former employer. Having carefully reviewed the record and the parties’ submissions
on appeal, we conclude the district court properly upheld the denial of disability


      1
      The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas.
benefits. Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-